Exhibit 10.2

OPTICAL CABLE CORPORATION
EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 1st day of November, 2002 by and between OPTICAL CABLE CORPORATION, a
Virginia corporation, hereinafter called the “Corporation”, and Luke J.
Huybrechts called “Executive”, and provides as follows:

RECITALS

          WHEREAS, the Corporation is a manufacturer and seller of fiber optic
cable, with its capital stock traded on the Nasdaq National Market;

          WHEREAS, Executive has been involved in the executive management of
the business and affairs of the Corporation and possesses managerial experience,
knowledge, skills and expertise required by the Corporation;

          WHEREAS, the employment of Executive by the Corporation is in the best
interests of the Corporation and Executive; and

          WHEREAS, the parties have mutually agreed upon the terms and
conditions of Executive’s continued employment by the Corporation as hereinafter
set forth;

TERMS OF AGREEMENT

          NOW, THEREFORE, for and in consideration of the premises and of the
mutual promises and undertakings of the parties as hereinafter set forth, and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties covenant and agree as follows:

          Section 1.  Employment.

          (a)          Executive shall be employed as Senior Vice President of
Sales of the Corporation, shall report directly to the President of the
Corporation (the “President”), and shall discharge such duties and
responsibilities of an executive nature as may be assigned him by the President.

          (b)          Executive shall be nominated by the Board of Directors
for election to the Corporation’s Board of Directors as long as he is a Senior
Vice President of the Corporation or a more senior officer.

          Section 2.  Term of Employment. 

          The initial term of this Agreement shall end on October 31, 2005. 
However, on November 1, 2003 and each November 1 thereafter the term of this
Agreement shall be renewed and extended by one year unless Executive or the
Corporation notifies the other in writing thirty (30) days prior to such date(s)
that the term shall not be renewed and extended. 

          Section 3.  Exclusive Service. 



--------------------------------------------------------------------------------

          Executive shall devote his best efforts and full time to rendering
services on behalf of the Corporation in furtherance of its best interests.
Executive shall comply with all policies, standards and regulations of the
Corporation now or hereafter promulgated, and shall perform his duties under
this Agreement to the best of his abilities and in accordance with standards of
conduct applicable to an executive officer.

          Section 4.  Salary. 

          (a)          As compensation while employed hereunder, Executive,
during his faithful performance of this Agreement shall receive an initial
annual base salary of $175,000, payable on such terms and in such installments
as the parties may from time to time mutually agree upon.  The President,
subject to review by the Board of Directors or an appropriate committee thereof,
in his discretion, may increase Executive’s base salary during the term of this
Agreement.

          (b)          The Corporation shall withhold state and federal income
taxes, social security taxes and such other payroll deductions as may from time
to time be required by law or agreed upon in writing by Executive and the
Corporation.  The Corporation shall also withhold and remit to the proper party
any amounts agreed to in writing by the Corporation and Executive for
participation in any corporate sponsored benefit plans for which a contribution
is required.

          (c)          Except as otherwise expressly set forth herein, no
compensation shall be paid pursuant to this Agreement in respect of any calendar
month subsequent to any termination of Executive’s employment by the
Corporation.

          Section 5.  Corporate Benefit Plans. 

          Executive shall be entitled to participate in or become a participant
in any employee health, welfare and benefit plans maintained by the Corporation
for which he is or will become eligible.

          Section 6.  Bonuses. 

          Executive shall participate in executive bonus programs, as
established from time to time by the President, subject to review by the Board
of Directors, or an appropriate committee thereof.  This includes participation
in the Optical Cable Corporation 2003 Management Incentive Plan, pursuant to
which Executive is being provided with a 35% annual target bonus opportunity (as
a percentage of annual base salary) for the Corporation’s fiscal year 2003
which, unless otherwise provided herein, is contingent on achievement of
quantified corporate and divisional goals and specifically identified divisional
objectives.

          Section 7.  Equity Compensation. 

          Executive shall participate in grants of long-term equity compensation
awarded from time to time to senior executives pursuant to equity participation
plans, including grants under the Optical Cable Corporation 1996 Stock Incentive
Plan and any successor plans.  Grants under such

2



--------------------------------------------------------------------------------

plans are based on the recommendations of the President and subject to approval
by the Board of Directors or an appropriate committee thereof.

          Section 8.  Expense Account.  The Corporation shall reimburse
Executive for reasonable and customary business expenses incurred in the conduct
of the Corporation’s business.  Such expenses will include business meals,
out-of-town lodging, travel expenses, reasonable professional fees and dues.
Executive agrees to timely submit records and receipts of reimbursable items and
agrees that the Corporation can adopt reasonable rules and policies regarding
such reimbursement.  The Corporation agrees to make prompt payment to Executive
following receipt and verification of such reports. 

          Section 9.  Paid Time Off (PTO). 

          Executive shall be entitled to receive under the Corporation’s Paid
Time Off (“PTO”) program (or under any alternative program adopted in the future
for vacation and sick time) the greater of (i) 26 days of time away from work
with continued compensation (PTO days) or (ii) the number of days other
similarly positioned employees would be eligible to receive based on years of
service.  The Corporation’s PTO program provides for both vacation and sick time
off with pay.  The PTO days for any calendar year will be earned on January 1 of
such calendar year. At the end of each calendar year, Executive shall be
entitled to carry-over up to 10 unused PTO days to the next calendar year.

          Section 10. Termination.

          (a)           Resignation by Executive without Good Reason.

          Executive may resign and terminate this Agreement upon written notice
to the Corporation as provided herein.  In the event Executive’s employment
under this Agreement is terminated by the resignation of the Executive without
Good Reason (as hereinafter defined), Executive shall thereafter have no right
to receive compensation or other benefits under this Agreement.

          (b)           Termination by Corporation for Cause.

          The Corporation shall have the right to terminate Executive’s
employment under this Agreement at any time for Cause, which termination shall
be effective immediately.  Termination for “Cause” shall include termination for
(i) material breach of this Agreement by Executive which breach is not cured
within 30 days of receipt by Executive of written notice from the Corporation
specifying the breach; (ii) Executive’s gross negligence in the performance of
his material duties hereunder; (iii) intentional nonperformance or
misperformance of such duties, or refusal to abide by or comply with the
reasonable directives of his superior officers, or the Corporation’s policies
and procedures, which actions continue for a period of at least 30 days after
receipt by Executive of written notice of the need to cure or cease; (iv)
Executive’s willful dishonesty, fraud or misconduct with respect to the business
or affairs of the Corporation, that in the reasonable judgment of the President
and/or the Board of Directors materially and adversely affects the Corporation;
or (v) Executive’s conviction of, or a plea of nolo contendere to, a felony

3



--------------------------------------------------------------------------------

or other crime involving moral turpitude.  In the event Executive’s employment
under this Agreement is terminated for Cause, Executive shall thereafter have no
right to receive compensation or other benefits under this Agreement.

          (c)          Termination by Corporation without Cause or by Executive
for Good Reason. 

          (1)          The Corporation may terminate Executive’s employment
other than for Cause (as defined above) at any time upon written notice to
Executive, which termination shall be effective immediately.  Executive may
resign thirty (30) days after notice to the Corporation for “Good Reason”, as
hereafter defined. 

          (2)          Except as otherwise provided in Section 10(c)(3) of this
Agreement, in the event the Executive’s employment is terminated either: by the
Corporation other than for Cause; or by Executive for Good Reason, then:

 

                (i)     Executive shall receive a monthly amount equal to
one-twelfth (1/12) the rate of his annual base salary in effect immediately
preceding such termination for fourteen (14) months after the date of such
termination at the times such payments would have been made in accordance with
Section 4(a).

 

 

 

                (ii)     Executive shall receive a payment in cash on the date
his employment terminates equal to fourteen twelfths (14/12) times the greater
of: (y) the amount of the average annual cash bonus paid or payable to him in
respect of each of the three (3) fiscal years of the Corporation prior to the
fiscal year in which his employment terminates (or such average over the shorter
period of Executive’s employment, if applicable), or (z) the amount of the
target bonus opportunity contemplated in Section 6 of this Agreement, in each
case as in effect prior to the termination of Executive’s employment.

          (3)          In the event a Change of Control occurs, and Executive’s
employment is terminated either: by Corporation other than for Cause or by
Employee for Good Reason, in each case within thirteen (13) months after the
occurrence of such Change of Control, then, the Corporation’s obligations under
Section 10(c)(2) shall not apply, and in lieu thereof, the Corporation’s
obligations, in addition to any other obligations set forth under this
Agreement, are as follows:

 

                (i)     On or before the Executive’s last day of employment with
the Corporation (unless another period is mutually agreed upon by the parties),
the Corporation shall pay to Executive as compensation for services rendered to
the Corporation a cash amount (subject to any applicable payroll or other taxes
required to be withheld) equal to the aggregate total of a twenty (20) month
continuation of his annual base salary, as in effect immediately preceding such
termination.

 

 

 

                (ii)     On or before the Executive’s last day of employment
with the Corporation (unless another period is mutually agreed upon by the
parties), the Corporation shall pay to Executive as compensation for services
rendered to the Corporation a cash amount

4



--------------------------------------------------------------------------------

 

(subject to applicable payroll or other taxes required to be withheld) equal to
twenty twelfths (20/12) times the greater of: (y) the amount of the average
annual cash bonus paid or payable to him in respect of each of the three (3)
fiscal years of the Corporation prior to the fiscal year in which his employment
terminates (or such average over the shorter period of Executive’s employment,
if applicable), or (z) the amount of his target bonus opportunity contemplated
in Section 6 of this Agreement, in each case as in effect prior to the
termination of Executive’s employment.

 

 

 

                (iii)     The Corporation shall maintain in full force and
effect for the continued benefit of the Executive for the remainder of the then
current term of this Agreement all employee health, welfare benefit plans and
programs or arrangements in which the Executive was entitled to participate
immediately prior to such termination, provided that continued participation is
possible under the general terms and provisions of such plans and programs.  In
the event that Executive’s participation in any such plan or program is barred,
the Corporation shall arrange to provide the Executive with benefits
substantially similar to those which the Executive was entitled to receive under
such plans and programs. 

 

 

 

                (iv)     Executive will be entitled to receive reasonable
out-placement services, including job search services, paid by the Corporation. 
The services will be provided by a recognized out-placement organization
selected by the Executive with the approval of the Corporation (which approval
will not be unreasonably withheld).  The services will be provided for up to two
years after the date Executive’s employment by the Corporation terminates.

 

 

 

                (v)     Any benefits paid by the Corporation pursuant to Section
10(c)(3), or otherwise triggered by the occurrence of a Change of Control, will
be grossed up by the Corporation as necessary to protect the Executive from
paying any excise taxes that may result from such benefits.

 

 

          (4)          Notwithstanding the provisions of Section 10(c)(2) and
Section 10(c)(3) of this Agreement to the contrary:

 

                (i)     If Executive breaches Section 11, 12 or 13, Executive
will not thereafter be entitled to receive any further compensation or benefits
pursuant to Section 10(c)(2) or Section 10(c)(3), as applicable; provided that
the Corporation shall have provided Executive with a reasonable time to cease
and desist and cure any such violation, if curable;

 

 

 

                (ii)     If, while he is receiving payments under Section
10(c)(2) or Section 10(c)(3), as applicable, Executive violates the provisions
of Section 12, provided that the Corporation shall have provided Executive with
a reasonable time to cease and desist and cure any such violation, if curable,
such payments will cease and he will not thereafter be entitled to receive any
compensation or benefits pursuant to Section 10(c)(2) or Section 10(c)(3), as
applicable; and

5



--------------------------------------------------------------------------------

 

                (iii)     The obligations of the Corporation to Executive under
Section 10(c)(2) and Section 10(c)(3) are conditioned upon the Executive’s
signing a release of claims in a form satisfactory to the Corporation within
twenty-one (21) days of the date he receives or gives notice of termination of
his employment or the date he receives said release of claims, whichever is
later, and upon his not revoking the release of claims thereafter.

          (d)          Termination Upon Executive’s Death. 

          This Agreement shall terminate upon death of Executive; provided,
however, that in such event the Corporation shall pay to the estate of Executive
his compensation including salary and accrued target bonus, if any, which
otherwise would be payable to Executive through the end of the month in which
his death occurs.

          (e)          Termination Upon Disability.

          The Corporation may terminate Executive’s employment under this
Agreement, after having established the Executive’s disability, by giving to
Executive written notice of its intention to terminate his employment for
disability and his employment with the Corporation shall terminate effective on
the 120th day after receipt of such notice if within 120 days after such receipt
Executive shall fail to return to the full-time performance of the essential
functions of his position (and if Executive’s disability has been established
pursuant to the definition of “disability” set forth below).  For purposes of
this Agreement, “disability” means either (i) disability which after the
expiration of more than 13 consecutive weeks after its commencement is
determined to be total and permanent by a physician selected and paid for by the
Corporation or its insurers, and acceptable to Executive or his legal
representative, which consent shall not be unreasonably withheld or (ii)
disability as defined in the policy of disability insurance maintained by the
Corporation for the benefit of Executive, whichever shall be more favorable to
Executive.

          (f)          Obligations Survive Termination or Expiration. 

          Notwithstanding the termination of Executive’s employment pursuant to
any provision of this Agreement (including any expiration of this Agreement),
the parties shall be required to carry out any provisions of this Agreement
which contemplate performance by them subsequent to such termination.  In
addition, no termination shall affect any liability or other obligation of
either party which shall have accrued prior to such termination, including, but
not limited to, any liability, loss or damage on account of breach. No
termination of employment shall terminate the obligation of the Corporation to
make payments of any vested benefits provided hereunder or the obligations of
Executive under Sections 11, 12 and 13.

          (g)          Notice by Executive.  

          Executive’s employment hereunder may be terminated by Executive upon
thirty (30) days written notice to the Corporation or at any time by mutual
agreement in writing.

6



--------------------------------------------------------------------------------

          (h)          Obligations Unconditional.

          Except as set forth in Section 10(c)(4), the Corporation’s obligation
to pay the Executive the compensation provided in Section 10 shall be absolute
and unconditional and shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Corporation may have against him or anyone else.  All amounts
payable by the Corporation hereunder shall be paid without notice or demand.  
Each and every payment made hereunder by the Corporation shall be final and the
Corporation will not seek to recover all or any part of such payment from the
Executive or from whosoever may be entitled thereto, for any reason whatsoever. 
The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise.

          (i)          Good Reason Defined.

          For purposes of this Agreement, “Good Reason” shall mean:

 

              (i)      The assignment of duties to the Executive by the
Corporation which result in the Executive having significantly less authority or
responsibility than he has on the date hereof, without his express written
consent;

 

 

 

              (ii)     The removal of the Executive from or any failure to
appoint or re-appoint him to a position of Senior Vice President of the
Corporation, or a more senior position, without his express written consent;

 

 

 

              (iii)    (y) Executive is not elected to serve on the Board of
Directors, or (z) the Board of Directors fails to, or in the event of a Change
of Control, the principal shareholders fail to, cause Executive to be nominated
and put forth their best efforts to elect the Executive to the Board of
Directors;

 

 

 

              (iv)    Requiring the Executive to maintain his principal office
(y) at a location outside of a 50 mile radius of the Corporation’s principal
executive offices at the time of this Agreement, or (z) at a location other than
the principal executive offices of the Corporation;

 

 

 

              (v)     A reduction by the Corporation of the Executive’s base
salary, as the same may have been increased from time to time;

 

 

 

              (vi)    The failure of the Corporation to provide the Executive
with substantially the same material fringe benefits that are provided to him at
the inception of this Agreement (including, but not limited to, participation in
bonus programs or equity incentive programs);

 

 

 

              (vii)   The Corporation’s failure to comply with any material term
of this Agreement; or

7



--------------------------------------------------------------------------------

 

              (viii)  The failure of the Corporation to obtain the assumption
of, and agreement to perform, this Agreement by any successor.

          (j)          Change of Control.

          For purposes of this Agreement, a Change of Control occurs if, after
the date of this Agreement, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation’s directors; or (ii) as the direct or indirect
result of, or in connection with, a tender or exchange offer, a merger or other
business combination, a sale of assets, a contested election of directors, or
any combination of these events, the persons who were directors of the
Corporation before such events cease to constitute a majority of the
Corporation’s Board, or any successor’s board, within three years of the last of
such transactions.  For purposes of this Agreement, a Change of Control occurs
on the date on which an event described in (i) or (ii) occurs.  If a Change of
Control occurs on account of a series of transactions or events, the Change of
Control occurs on the date of the last of such transactions or events.

          In the event a Change of Control occurs, all unvested equity
participation grants by the Corporation to the Executive will immediately vest
and shall be exercisable over the period of time set forth in the granting
documents.

          Section 11.  Confidentiality/Nondisclosure. 

          (a)          Executive hereby acknowledges that Executive’s employment
with the Corporation places Executive in a position of confidence and trust with
respect to the business, operations, customers, prospects, and personnel of the
Corporation, and that Executive will be given access to trade secrets and
confidential and proprietary business information of the Corporation. Executive
acknowledges that the Corporation’s trade secrets and confidential and
proprietary business information  include, but is not limited to, such matters
as Corporation patents, trade secrets, systems, products and methodologies
(whether or not patentable), formulas, processes, manufacturing procedures,
manuals, reports, software and source code used in the Corporation’s production
and business processes, customers, identity of vendors, materials used in the
manufacturing process, pricing received from vendors, machine settings, business
opportunities and prospective business opportunities, costing and pricing
procedures, marketing and business strategies, equipment and methods used and
preferred by the Corporation and/or its customers, and the amounts paid by such
customers for the Corporation’s products (all of the foregoing will be
hereinafter referred to as “confidential information”). Additionally, and not by
way of limitation,  as used above, the term “trade secrets” shall be afforded
the broadest construction allowed by the common law, the Virginia Trade Secrets
Act, and/or the federal law.

          (b)          Executive agrees that the Corporation’s confidential
information derives independent economic value because it is not generally known
or readily ascertainable by other

8



--------------------------------------------------------------------------------

persons who could obtain economic value from the disclosure or use of such
information.

          (c)           Executive acknowledges that the Corporation has invested
considerable time and expense in developing and safeguarding its confidential
information, and in developing and maintaining personal contacts and
relationships with its customers and potential customers.  Executive agrees
that, in so doing, the Corporation has developed favorable goodwill with
customers and with the business community. The Corporation wishes to safeguard
its goodwill and confidential information.

          (d)          Executive pledges his best efforts and utmost diligence
to protect the Corporation’s confidential information. Unless required by the
Corporation in connection with Executive’s employment or with the Corporation’s
express written consent, Executive agrees that he will not, either during his
employment with the Corporation or afterwards, directly or indirectly, use or
disclose for Executive’s own benefit or for the benefit of another person or
entity of any kind, or group of persons and/or entities, any of the
Corporation’s confidential information, whether or not the information is
acquired, learned, attained, or developed by Executive alone or in conjunction
with others. Executive makes the same pledge with regard to the confidential
information of the Corporation’s customers, contractors, or others with whom the
Corporation has a business relationship.

          (e)          Executive also agrees that all notes, lists, records,
drawings, memoranda, or other documents that are made or compiled by Executive
or which were available to Executive concerning any of the Corporation’s
business and/or confidential information shall be the exclusive property of the
Corporation. Executive agrees to deliver such materials and information to the
Corporation upon the termination of the employment relationship or at any other
time at the Corporation’s request. Executive understands that the unauthorized
taking or disclosure of any of such information or materials could also result
in civil and/or criminal liability.

          (f)           The Corporation expects Executive to respect any trade
secrets or confidential information of any of Executive’s former employers,
business associates, or any others. Executive agrees to respect the
Corporation’s express direction to Executive not to disclose to the Corporation,
its officers, or any employees any such information as long as it remains
confidential.

          (g)          Notwithstanding any contrary provision contained herein,
Executive will be permitted to retain any documentation reasonably necessary to
enforce the terms of this Agreement.

          Section 12.  Covenant Not to Compete and Non-solicitation. 

          (a)          Executive understands and agrees that the Corporation has
disclosed or will disclose confidential information to Executive during his
employment with the Corporation, the disclosure or use of which outside the
Corporation’s business would be detrimental to the Corporation. Executive
further agrees that the Corporation would suffer great loss and damage if
Executive should, on his own behalf or on behalf of any other person or entity
of any kind, or

9



--------------------------------------------------------------------------------

group of persons and/or entities, use or disclose any of the Corporation’s
confidential information.

          (b)          Executive acknowledges that Executive’s engaging in any
business that is competitive with the Corporation would cause the Corporation
great and irreparable harm. While employed by the Corporation, Executive shall
faithfully devote his best efforts to advance the business and interests of the
Corporation and shall not, on his own behalf or another’s behalf, engage in any
manner in any other business competing with that of the Corporation.

          (c)          During the Restricted Period (defined below), Executive
shall not, on his own behalf or on behalf of another person or entity of any
kind, or group of persons and/or entities, (i) participate in the management or
control of any competing business engaged in the manufacture or sale of fiber
optic cable similar to the type manufactured, sold or designed by the
Corporation at the time of termination of Executive’s employment or (ii) be
employed by any such business in a position in which Executive would perform
duties that are substantially similar to or the same as those performed by
Executive on behalf of the Corporation or in a position that would utilize
knowledge or skill developed by Executive during such employment with the
Corporation.  It is expressly provided, however, that this covenant does not
preclude Executive from working in the fiber optic industry in a role that would
not compete with the business of the Corporation.  Because the Corporation
engages in its business on a worldwide basis, the geographic scope of the
covenants in this paragraph shall extend to those worldwide markets in which the
Corporation does business or has active plans to do business at the termination
of Executive’s employment. Executive further acknowledges that the covenants in
this paragraph are reasonable and necessary to protect the Corporation’s
legitimate business interests.

          (d)          Executive acknowledges that, while employed by the
Corporation, Executive will have contact with and/or become aware of the
Corporation’s customers and the representatives of those customers, their names
and addresses, specific customer needs and requirements, and leads and
references to prospective customers. Executive further acknowledges that loss of
such customers would cause the Corporation great and irreparable harm. During
the Restricted Period, Executive shall not solicit, contact, call upon, or
attempt to communicate with any customer, former customer or prospective
customer of the Corporation on behalf of any business competing with that of the
Corporation for the purpose of securing business that is the same as or similar
to that of the Corporation. This restriction will apply only to any customer,
former customer or prospective customer of the Corporation with whom the
Corporation has had contact during the last twelve (12) months of Executive’s
employment with the Corporation. For the purposes of the preceding sentence,
“contact” means (i) interaction between the Corporation and the customer, former
customer or prospective customer that takes place to further the business of
either the Corporation or the customer, or (ii) making sales or marketing
efforts to or performing services for the customer, former customer or
prospective customer on behalf of the Corporation.

          (e)          During the greater of (i) twelve (12) months after the
termination of Executive’s employment with the Corporation for any reason or
(ii) the Restricted Period, Executive may not recruit, hire or attempt to
recruit or hire, directly or by assisting others, any other employee of the
Corporation.

10



--------------------------------------------------------------------------------

          (f)          As used in this Section 12, “Restricted Period” shall
mean the period of time from the date of Executive’s termination for any reason
until the passage of the greater of:

 

              (i)     twelve (12) months; or

 

 

 

              (ii)          (A) in the event Section 10(c)(2) of this Agreement
is applicable, the number of months during which Executive receives payments
pursuant to Section 10(c)(2)(i) of this Agreement; or

 

 

 

                             (B) in the event Section 10(c)(3) of this Agreement
is applicable, the number of months that form the basis for any cash amount paid
to Executive pursuant to Section 10(c)(3)(i) of this Agreement.

          Notwithstanding the foregoing, except as set forth in Section 10(c)(4)
above, the imposition of the restrictions during the Restricted Period under
this Section 12 are conditioned upon the payment by the Corporation to Executive
of all amounts provided for under Section 10(c)(2) or Section 10(c)(3) to the
extent such Sections are applicable.

          Section 13.  Ownership of Intellectual Property.

          Any and all inventions, discoveries, improvements, or creations
(collectively “intellectual property”) that Executive has conceived or made or
may conceive or make during his employment with the Corporation that in any way,
directly or indirectly, are connected with or related to the Corporation and/or
its business, shall be the sole and exclusive property of the Corporation. All
works created by Executive under the Corporation’s direction or in connection
with the Corporation’s business for which copyrights, trademarks or patents may
be sought are “works made for hire” and will be the sole and exclusive property
of the Corporation. Any and all copyrights, trademarks or patents to such works,
whether actually sought and/or applied for or not, will belong to the
Corporation, and the Executive shall execute all documents that may be necessary
to convey or assign any such rights that the Executive may have in such
intellectual property to the Corporation or that otherwise may be necessary to
enable the Corporation to seek such protection for such intellectual property.
To the extent any such works are not deemed to be “works made for hire,” the
Executive hereby assigns all proprietary rights, including copyrights,
trademarks and patents, in such works to the Corporation.

          Section 14.  Injunctive Relief, Damages, Etc. 

          Executive agrees that given the nature of the positions held by
Executive with the Corporation, that each and every one of the covenants and
restrictions set forth in Sections 11 and 12 above are reasonable in scope,
length of time and geographic area and are necessary for the protection of the
significant investment of the Corporation in developing, maintaining and
expanding its business. Accordingly, the parties hereto agree that in the event
of any breach by Executive of any of the provisions of Sections 11 or 12 that
monetary damages alone will not adequately compensate the Corporation for its
losses and, therefore, that it may seek any and all

11



--------------------------------------------------------------------------------

legal or equitable relief available to it, specifically including, but not
limited to, injunctive relief. The covenants contained in Sections 11, 12 and 13
shall be construed and interpreted in any judicial proceeding to permit their
enforcement to the maximum extent permitted by law. Should a court of competent
jurisdiction determine that any provision of the covenants and restrictions set
forth in Section 12 above is unenforceable as being overbroad as to time, area
or scope, the court may strike the offending provision or reform such provision
to substitute such other terms as are reasonable to protect the Corporation’s
legitimate business interests.

          In the event either party must proceed with litigation to force the
other party to satisfy its obligations under the terms of this Agreement, the
court shall award to the prevailing party his or its reasonable litigation and
counsel costs incurred to enforce his or its rights under this Agreement.

          Section 15.  Binding Effect/Assignability. 

          This Agreement shall be binding upon and inure to the benefit of the
Corporation and Executive and their respective heirs, legal representatives,
executors, administrators, successors and assigns, but neither this Agreement,
nor any of the rights hereunder, shall be assignable by Executive or any
beneficiary or beneficiaries designated by Executive.   The Corporation will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business, stock
or assets of the Corporation, by agreement in form and substance reasonably
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in its entirety. Failure of the Corporation to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement.  Any successor of the Corporation shall be bound by the terms of this
Agreement.

          Section 16.  Governing Law and Venue. 

          This Agreement shall be subject to and construed in accordance with
the laws of the Commonwealth of Virginia, without respect to its conflict of
laws provisions.  The parties agree that exclusive venue for any action to
enforce this Agreement shall be the Circuit Court for Roanoke County, Virginia,
or the United States District Court for the Western District of Virginia,
Roanoke Division.

          Section 17.  Notices. 

          Any and all notices, designations, consents, offers, acceptance or any
other communications provided for herein shall be given in writing and shall be
deemed properly delivered if delivered in person or by registered or certified
mail, return receipt requested, addressed in the case of the Corporation to its
registered office to the attention of the President, or in the case of Executive
to his last known address.

12



--------------------------------------------------------------------------------

          Section 18.  Entire Agreement.

                    (a)     This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes any
and all other agreements, either oral or in writing, among the parties hereto
with respect to the subject matter hereof.

                    (b)     This Agreement may be executed in one or more
counterparts, each of which shall be considered an original copy of this
Agreement, but all of which together shall evidence only one agreement.

          Section 19.  Amendment and Waiver. 

          This Agreement may not be amended except by an instrument in writing
signed by or on behalf of each of the parties hereto.  No waiver of any
provision of this Agreement shall be valid unless in writing and signed by the
person or party to be charged.  No officer other than the President shall have
the authority to amend this Agreement or waive any provision of this Agreement
on behalf of the Corporation.  Additionally, the President shall be the officer
designated to act on behalf of the Corporation with respect to the provisions of
this Agreement.

          Section 20.  Severability.

          In case any one or more of the provisions of this Agreement is held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision hereof and this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.

          Section 21.  Case and Gender. 

          Wherever required by the context of this Agreement, the singular or
plural case and the masculine, feminine and neuter genders shall be
interchangeable.

          Section 22.  Captions. 

          The captions used in this Agreement are intended for descriptive and
reference purposes only and are not intended to affect the meaning of any
Section hereunder.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

13



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
signed by its duly authorized representative and Executive has hereunto set his
hand and seal on the day and year first above written.

 

OPTICAL CABLE CORPORATION

 

 

 

By:

 /s/ NEIL D. WILKIN, JR.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Neil D. Wilkin, Jr.
President and Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 /s/ LUKE J. HUYBRECHTS

 

 

 

--------------------------------------------------------------------------------

 

 

 

Luke J. Huybrechts

 

14